Citation Nr: 9933589	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  94-15 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diverticulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 to April 1966 
and from January 1971 to July 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied entitlement to service connection for diverticulitis.

This matter was remanded by the Board in May 1997 for further 
development, to include a VA examination to determine which 
of the veteran's symptomatology related to diverticulitis or 
to colon polyps.  The RO granted service connection for a 
colon polyp by rating action of May 1999.  The Board is 
satisfied that the remand directives were accomplished. 


FINDING OF FACT

Medical evidence of a nexus between post-service 
diverticulitis and the veteran's period of service has not 
been submitted.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
diverticulitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diverticulitis had its onset 
during his second period of service when he first began to 
experience indigestion and underwent several tests.  Service-
connection is in effect for multiple other disabilities 
including degenerative joint disease of the lumbosacral 
spine, right shoulder, right hip, and cervical spine; benign 
prostatic hypertrophy; tinnitus; bilateral hearing loss; 
scars of the right breast, and upper back; and a colon polyp.

In well grounded cases, service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active service in the Armed Forces.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, and hereinafter referred to as Court) requires that 
in order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997), aff'd sub nom. Epps v. Brown, 9 Vet. App. 341 (1996).

A review of the record, the veteran's service medical records 
reveal a clinical record dated in January 1972 that discloses 
complaints of abdominal pain.  A rectal examination at that 
time was normal.  Also of record is an officer physical 
examination questionnaire (appears to have been completed 
sometime around 1980) on which the veteran indicated no 
history of gastrointestinal abnormalities.  Further, all 
other prior and later examination reports associated with the 
veteran's two periods of service are silent for any relevant 
findings or notations.  Records dated in January 1990 related 
to urology problems disclose findings of an enlarged 
prostate.  A December 1990 annual examination revealed a 
normal rectal examination.  An examination conducted at 
retirement dated in March 1992 reveals a history of enlarged 
prostate; otherwise, the veteran's service medical records 
are negative for any pertinent information.  The evidence 
does not reflect that diverticulitis was diagnosed during 
service.  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  In light of no inservice notations or findings 
related to the veteran's diverticulitis, in this regard as 
well, the veteran's claim fails.

Post-service records related to the veteran's disability of 
diverticulitis include a report from VA examination conducted 
in October 1992 in which the examiner noted evidence of 
polyps and hemorrhoids.  However, no related diagnosis was 
reported.  VA outpatient records for treatment that extended 
from January to February 1993 reveal that a colonoscopy was 
performed and a diagnosis of diverticulitis was reported at 
that time.  Private medical records and histopathology report 
dated in October 1993 reveal complaints of lower abdominal 
pain.  The physician recited the veteran's prior colonoscopy 
findings that included scattered left sided diverticulitis.  
A biopsy report dated in June 1994 discloses an impression of 
mild diverticulitis of the colon.  

Thus, in view of these records, the veteran has demonstrated 
current disability.  However, current disability alone is not 
sufficient to establish a well grounded claim.  Id.  Failure 
to present competent evidence of all three requisite 
elements, as noted above, will prevent the veteran from 
establishing a well grounded claim, and thus, his claim of 
entitlement to service connection necessarily fails.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  

Moreover, VA outpatient records dated in May 1997 reveal no 
pertinent findings to support the veteran's claim of 
entitlement to service connection.  Essentially, such records 
only substantiate ongoing treatment for the veteran's colon 
disorder.  Additionally, a VA gastroenterologist provided an 
opinion dated in November 1998, which discloses no evidence 
of record to substantiate gastrointestinal complaints during 
service.  Furthermore, although it appears that the 
specialist did not review the veteran's claims folder per se, 
it was noted that the prior symptoms described by the veteran 
did not relate to his period of service.  Thus, in this 
respect, the veteran has not submitted competent evidence of 
a nexus between post-service diverticulitis and his period of 
service.  Caluza at 506.

The evidence most probative in this veteran's case is the 
April 1999 opinion rendered by the VA chief of 
gastroenterology.  Essentially, the physician recited the 
symptoms as described by the veteran and determined that the 
veteran's other symptoms reportedly experienced in service 
did not account for his diverticulitis.  Thus, in this regard 
as well, the veteran's claim fails for lack of competent 
evidence to substantiate that post-service diverticulitis 
relates to his period of service.  Id.  

Moreover, the Board acknowledges the veteran's assertions 
that symptomatology of diverticulitis began in service when 
he experienced severe indigestion.  During the veteran's 
personal hearing conducted in June 1994, he testified that 
between 1982 and 1986, he began to have indigestion and blood 
work was done to determine the problem.  Transcript (T.) at 
8, 9.  Further, the veteran stated that he was diagnosed with 
an elevation in his enzymes and underwent several tests to 
determine the cause.  (T.) at 9.  During the course of such 
testing, the veteran testified that he was told of problems 
with digesting certain food due to the enzyme problem and 
that this problem contributed to his indigestion.  (T.) at 9.  
The veteran acknowledged that no test was done until the 
colonoscopy in 1993, at which time he was diagnosed with 
diverticulitis.  (T.) at 9.  When asked about other symptoms 
during service, the veteran stated that he had pain in the 
lower abdomen and rectal area approximately at the same time 
he was having problems with indigestion.  (T.) at 10, 11.

Nonetheless, although the Board does not doubt the sincerity 
of the veteran's allegations, see King v. Brown, 5 Vet. 
App. 19, 21 (1993), he has not submitted evidence that he is 
qualified to render a medical opinion competent.  Evidence 
that requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Thus, in this sense as well, the veteran has not 
presented competent evidence of a nexus between post-service 
diverticulitis and his period of service.

Overall, the veteran has not established a well grounded 
claim for lack of competent medical evidence to relate any 
post-service diverticulitis disorder to his periods of active 
service.  Further, since this claim is not well grounded, the 
VA does not have a statutory duty to assist the veteran in 
the development of the case.  38 U.S.C.A. § 5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).  Moreover, despite 
the fact that the Board reached a decision on the veteran's 
claim of entitlement to service connection for diverticulitis 
on different grounds than those the RO considered, that is, 
whether the veteran's appeal is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has in no way been prejudiced by the Board's approach.  
Assuming that the veteran's claim was well grounded, the RO 
extended greater consideration to him than was warranted 
under these factual circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for diverticulitis is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

